

117 HR 2615 IH: PPP Second Draw Fairness Act of 2021
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2615IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. Balderson (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to allow certain applicants for paycheck protection program second draw loans to select a 90-day period to demonstrate eligibility, and for other purposes.1.Short titleThis Act may be cited as the PPP Second Draw Fairness Act of 2021.2.Eligibility for paycheck protection program second draw loansSection 7(a)(37)(A)(iv)(I)(bb)(AA) of the Small Business Act (15 U.S.C. 636(a)(37)(A)(iv)(I)(bb)(AA)) is amended by inserting either during any contiguous 90-day period in 2020, or before during the first.